Title: To James Madison from Joseph Pulis, 25 October 1801
From: Pulis, Joseph
To: Madison, James


					
						Monsieur
						Malte le 25. 8bre. 1801.
					
					J’ai reçu la lettre que vous m’avez fait l’honneur de m’ecrire en date du 3. juillet, conjointement avec la Commission de Consul de Malte.  Je vous prie d’en agréer mes sinceres remerciements; je tacherai par mon Zêle, et mes soins de me rendre digne de la confiance que l’on a bien voulu placer en moi; je ne mettrai pas moins d’empressement, Monsieur, a Cultiver votre bienveillance particuliere pour moi.  C’est dans ces sentiments, que j’ai l’honneur d’être avec respect Monsieur Votre tres humble; et tres obeissant Serviteur
					
						Joseph Pulis
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
